287 F.2d 725
ESTATE of John H. DENMAN, Richard A. Denman, Executor and Ada D. Denman, Executrix, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14273.
United States Court of Appeals Sixth Circuit.
March 13, 1961.

Roger K. Powell, and E. L. Carpenter, Columbus, Ohio, on the brief, for petitioners.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, John J. Pajak, Attys., Dept. of Justice, Washington, D. C., on the brief, for respondent.
Before SIMONS, Senior Judge, O'SULLIVAN, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
The sole issue is whether $5,500 qualifies as a marital deduction in the computation of estate taxes in view of the fact that the marital deduction was not paid by the estate. What happened was that the spouse of the decedent paid that amount to the executors and on the same day the executors paid it to the decedent's wife. The Tax Court held that the $5,500 did not pass from the decedent to his spouse and does not so qualify.


2
There is no dispute as to the facts and we affirm the decision of the Tax Court upon facts stipulated and found by the Tax Court and upon the legal conclusions announced by that court. 33 T.C. 361, 1959. The petitions are


3
Denied.